Citation Nr: 1612665	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held in October 2014 by means of video conferencing equipment with the Veteran in Nashville, Tennessee before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

This matter was before the Board in January 2015, at which time the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, and service connection for a left foot disability.  On remand, service connection for a left foot disability was granted and thus, the issue is no longer before the Board.  All development ordered on remand has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include major depressive disorder, due to or otherwise related to service.




CONCLUSION OF LAW

Th criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also informed that a disability rating and effective date for the award of benefits would be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has been satisfied.  VA has obtained his service treatment records and his identified private and VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Per the Board's January 2015 remand order, attempts were made to obtain mental health records documenting treatment at Fort Knox, Kentucky in 1986.  However, in June 2015, the National Personnel Records Center (NPRC) indicated that treatment records could not be located and were unavailable for review.  In November 2015, the RO notified the Veteran that NPRC was unable to find the requested records and that all efforts to obtain the needed information had been exhausted.  The RO notified the Veteran that he should submit the records or other pertinent evidence in support of his claim.

Also per the January 2015 Board remand, attempts were made to obtain treatment records from the 1990s from the Lancaster or Dallas VA Medical Center (VAMC).  Two records were available and have been associated with the claims file for review.  Finally, as ordered by the Board in January 2015, a VA examination was conducted in April 2015.  The examiner reviewed the claims file, interviewed the Veteran, and provided an etiology opinion addressing the Veteran's major depressive disorder supported by rationale.  Therefore, the examination report is adequate for rating purposes.  Based on the foregoing, the Board finds that the directives in the January 2015 remand order have been substantially completed.  See Stegall, 11 Vet. App. 268.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include major depressive disorder.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, the Veteran has been diagnosed with major depressive disorder; therefore, he has a current disability subject to service connection.  Unfortunately, the evidence does not support the finding of a nexus between the current disability and service.

The service treatment records include the entrance examination, dated March 1981.  At that time, the psychiatric examination was normal and the Veteran did not indicate a history of "[d]epression or excessive worry" or "[n]ervous trouble of any sort" on the accompanying Report of Medical History (RMH) form.  Service treatment records do not show mental health treatment.  While the Veteran has indicated that he was treated for his mental health during service, records showing such treatment are not available.  Attempts were made to obtain records from the Fort Knox facility where the Veteran said he received mental health treatment; however, as discussed above, the attempts were fruitless.  At separation from service, a clinical note dated July 23, 1987, indicates that the Veteran was evaluated and psychiatrically cleared for separation.  The separation examination report, dated July 24, 1987, indicates that the psychiatric evaluation was normal.  The accompanying RMH, also dated July 24, 1987, shows the Veteran denied having current or a history of "[d]epression or excessive worry" and "[n]ervous trouble of any sort."  He also did not list any medications currently used.  Notably, none of the service treatment records list or otherwise indicate that the Veteran was or had been taking medications for mental health.

The Board acknowledges the Veteran's personal statements indicating that he was treated for episodes of depression, feelings of despair, and auditory hallucinations during and since service.  See Statement, June 2, 2009.  He indicated that he was prescribed medication to treat depression during service and was prescribed medication again in July 2009 due to continued episodes of depression, anxiety, and chronic insomnia.  See Statement, September 25, 2009.  He reported that his episodes in service were the beginning of his suffering.  Id.  In an October 2009 statement, the Veteran indicated that he started having persistent bouts of depression while stationed at Fort Knox where he regularly saw a psychiatrist, took prescription medication, and attended therapy sessions.  He indicated that he has had episodes of depression and anxiety with insomnia since service.

During his October 2014 hearing before the Board, the Veteran testified that he first had depressive symptoms and treatment during service.  He noted that a friend had killed himself in the barracks, which triggered his depression.  He also reported that he had a failed relationship that contributed to his depression.  He also heard auditory hallucinations.  He sought treatment at the mental hygiene clinic once a week and was prescribed Ludiomil.  After separation from service he sought treatment at the VA and has continued treatment to present day.

In support of his statements, he submitted excerpts from a diary, dated November 1986 and January 1987.  The Board has no reason to doubt the authenticity of the diary excerpts, which show reminder notes of appointments with mental health providers at Fort Knox.  The Veteran also submitted a buddy statement from H.T., who said he remembered driving the Veteran to his mental hygiene appointments while serving as the company and duty driver.  A statement from K.N. indicates that he served with the Veteran and remembered that the Veteran went to mental hygiene sick call several times during service.  He and the Veteran served in the same military occupational specialty and platoon.

The Board finds that the Veteran is competent to report his mental health symptoms and treatment during service.  The Board has no reason to doubt the veracity or authenticity of the diary pages or buddy statements.  Thus, the Board finds the Veteran should be given the benefit of the doubt that his reports of treatment during service are credible.  However, while the Veteran is competent to report his symptoms subsequent to service, the Board finds his statements indicating chronic symptoms that persisted throughout and subsequent to service, and any statement indicating a nexus between his current diagnosed disability and service are not credible. 

Regarding the chronicity and continuity of symptoms, the Board points out that at separation from service, a clinician specifically stated that the Veteran was evaluated and psychiatrically cleared for separation.  The separation examination specifically indicates that the Veteran's psychiatric health was normal.  The Veteran did not indicate that he was taking any current medications or that he had currently or a history of "[d]epression or excessive worry" and "[n]ervous trouble of any sort."  Thus, while the Veteran may have sought mental health treatment during service, the medical evidence weighs against a finding of a chronic condition that persisted at separation from service.  Simply, no diagnosis or condition was reported or documented at separation.

Also weighing against a finding of a chronic disorder during service that persisted subsequent thereto are VA treatment records, which show depression and/or posttraumatic stress disorder (PTSD) screens that were negative in June 2004, April 2005, September 2006, August 2007, and July 2008.  Moreover, in January 2005, the Veteran denied having any mental health disorder and denied having known depressive or affective disorders.  In September 2006, he denied having a history of anxiety or depression.  The first indication of an acquired psychiatric disorder after service was not noted until February 2009 when the Veteran filed his claim for service connection.  The treatment records do not document complaints or symptoms related to mental health until June 2009.  Thus his statements to medical providers made prior to the filing of his claim, to include statements made at separation from service, are inconsistent with the statements submitted as of February 23, 2009, the date of his claim.  Consequently, the Board finds that the Veteran's statements regarding continued treatment of a mental health disorder since service not credible.  

The Board also finds the absence of complaints or findings or treatment for an acquired psychiatric disorder for 21 years after service as an additional factor that tends to show that any acquired psychiatric disorder treated during service was not chronic and/or continuous since service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board has considered the Veteran's lay statements alleging a nexus between his current disability and service, but finds that as a layperson, he is not competent to indicate the etiology of his acquired psychiatric disorder because he does not have the required medical expertise to diagnose his symptoms and identify the underlying pathology.  Physicians, psychiatrists, and/or other qualified health care professionals diagnose acquired psychiatric disorders based on criteria outlined in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "DSM-V").  38 C.F.R. § 4.130.  Accordingly, since the Veteran does not have the requisite expertise to identify the underlying pathology, he is not competent to opine as to the etiology of his major depressive disorder. 

In this case, VA treatment providers have not indicated a nexus between the Veteran's current disorder and service.  In October 2011, the Veteran reported stressors related to his mood, which included the sudden death of his sister in 2005 and the recent euthanization of his dog.  He reported that he was unable to get over the sadness and bereavement of these deaths.  Anything traumatic caused flashbacks to his sister's death.  He also reported having depressed mood during service due to a failed relationship and the death of a fellow soldier.  He indicated that he had auditory hallucinations during service.  He noted that subsequent to service, he witnessed a murder.  He felt depressed and started to hear voices telling him that he wished certain people would die.  The provider diagnosed adjustment disorder with mixed emotion, major depressive disorder, and stated that the Veteran continued to have symptoms related to the death of his sister.  The provider did not indicate a nexus between the disorder and service.

In February 2012, the Veteran reported that his depression started after his engagement was broken off in 1986.  He said he had been sexually abused as a child and that the abuse impacted his ability to maintain relationships.  The provider diagnosed adjustment disorder with mixed emotion, major depressive disorder and stated that the Veteran had depression about prior sexual abuse.

No other VA treatment records address the etiology of the Veteran's acquired psychiatric disorder.  Thus, in an attempt to determine the etiology of the disorder, a VA examination was scheduled in April 2015.  After interviewing the Veteran and reviewing the claims file, to include the Veteran's statements and the buddy statements submitted on his behalf, the examiner was not able to opine as to the etiology of the Veteran's major depressive disorder.  The examiner stated that it is impossible to make an informed medical decision as to the etiology, onset, or cause of the currently diagnosed major depressive disorder beyond mere speculation.  The examiner stated that in its current state of documentation, any opinion would be based on guesswork or speculation rather than grounded in justifiable facts or evidence.  Thus, the examiner was unable to determine whether it is at least as likely as not that the current disorder is related to service.

In this case, the preponderance of the evidence weighs against a finding of service connection for major depressive disorder because it does not show a relationship between the current disorder and service.  The medical evidence does not show treatment of a mental health disorder during service, and even assuming he was treated, he clearly did not have a disorder at separation from service.  He filled out the RMH and specifically denied having mental health symptoms.  Further, the clinical evaluation of his mental health was normal at separation from service.  Prior to filing his claim, the Veteran denied having depression or anxiety and his depression and PTSD screens were normal.  As discussed above, the Veteran is not competent to provide a credible opinion linking his disorder to service.  At most medical providers have related his condition to the death of his sister and pet or to childhood abuse.  Notably during his Board hearing, the Veteran denied childhood abuse contributing to his current disorder.  See Transcript, at 16.  

Consequently, the Board finds that the preponderance of the evidence is against the claim and that service connection for an acquired psychiatric disorder, to include major depressive disorder is not warranted.  The benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


